Vinje, J.
Tbe trial court held that plaintiff was guilty of contributory negligence as a matter of law in attempting to push tbe boards back under tbe knives in tbe manner be did. Tbe case of Gardner v. Paine L. Co. 123 Wis. 338, 101 N. W. 700, strongly supports such ruling. But since tbe case fails to establish any negligence on tbe part of tbe defendant, it is not necessary to decide tbe question of plaintiff’s contributory negligence. Conceding that tbe knives should be guarded as provided in sec. 1636j, Stats., tbe undisputed testimony is that they were securely guarded by a metal hood that automatically dropped down upon tbe boards and adjusted itself to their different heights in such a manner that it left only space enough for tbe knives to engage and trim tbe edges of tbe boards as they went through tbe machine, and when no boards were inserted it came about three eighths of an inch below tbe cutting edges of tbe knives. It is obvious that a sufficient opening to admit tbe boards and to allow tbe knives to engage them enough to be trimmed must be left unguarded or else tbe machine became useless. It was through this space that necessarily bad to be left unguarded that plaintiff’s band came in contact with tbe knives. Every other part of tbe machine was securely guarded. So there was no failure to guard under sec. 1636j.
But it is claimed that defendant should have warned plaint*296iff of tbe danger of getting bis hand into the machine. There are two 'answers to this contention. In the first place, in the ordinary and nsnal operation of the machine, there was no occasion whatever for plaintiff putting his hand near the knives. The boards were clamped into the movable carriage, a lever was then turned, and they were carried through under the knives without any guidance or assistance on the part of the plaintiff or operator of the machine. When the boards were trimmed they were taken away by the employee behind the machine, the lever was then reversed, and the empty carriage returned ready for the insertion of more boards and a repetition of the operation. There was no need of the operator placing his hands on the boards at all after they were clamped into the carriage. And there is no evidence to show that such a clogging had ever occurred before. It was occasioned by plaintiff reversing the lever before all the boards were taken away. He says if he had looked he could have seen that they had not been removed. The master, therefore, could not anticipate that such clogging might result and that plaintiff might be tempted to put his hands on the boards to push them through, because such a situation had never before arisen. The master is bound to warn only against dangers which an ordinarily prudent man may reasonably anticipate may occur, in the ordinary course of the servant’s employment, and then only when the servant may reasonably be presumed to be ignorant thereof. He is not bound to warn against the unexpected, nor against dangers which may attend an unusual or freakish manner of doing the work. No one can anticipate all the contingencies that may arise in an unusual performance of a duty. Where it is a master’s duty to warn a servant, such duty is fulfilled when the servant is warned as to all risks or hazards that are incident to the employment carried on in the manner in which the servant is instructed to do the work, or in which an ordinarily prudent *297person may reasonably anticipate it may be done by the servant. There is no duty upon the master to warn against every possible danger to which the servant may be subjected in the course of his employment. Dahlke v. Ill. S. Co. 100 Wis. 431, 76 N. W. 362; Powalske v. Cream City B. Co. 110 Wis. 461, 86 N. W. 153; Kroger v. Cumberland F. P. Co. 145 Wis. 433, 130 N. W. 513. Here the danger sprang out of a particular fact, or combination of circumstances, which the master could not reasonably anticipate would occur, and hence no duty to warn against it arose. Girard v. Griswold, 177 Mass. 57, 58 N. E. 179; Powers v. Wyman & G. Co. 199 Mass. 591, 85 N. E. 845; Sommers v. Standard M. Co. 146 Mich. 111, 109 N. W. 30; Ahern v. Amoskeag Mfg. Co. 75 N. H. 99, 71 Atl. 213, 21 L. R. A. n. s. 89 and note.
In the second place, there was no duty to warn because the danger of injury from getting one’s hand into the machine was as obvious to the plaintiff as to the defendant. It is true plaintiff testified that he did not know there were knives under the hood; that he thought there were some kind of rollers that took the shavings off from the boards as they passed through. But it is immaterial whether he thought rollers or knives took off the shavings. It was obvious from the work done by the machine that serious injury to his hand would follow from its coming in contact with the part thereof that trimmed the boards. Plaintiff was twenty-nine years old, had been in this country eleven years, and had worked at various employments, including one year in a glove factory. No grown person, whatever his schooling or lack of schooling, could fail to appreciate that a machine that would trim the edges of boards as those were trimmed would seriously injure one’s fingers if they got into it. Machines speak a universal language. And the operating parts of this one spelled danger to fingers coming in contact therewith just as plainly in the Lithuanian tongue as they did in English. It was equally *298obvious to Mm as it was to tbe defendant that bis bands might slip from tbe ends of the boards if be pushed against them. For these reasons it must be held that no duty devolved upon tbe defendant to warn tbe plaintiff.
There was no evidence to sustain any other charges of negligence.
By the Court. — Judgment affirmed.